Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 17–20 were previously presented.  Claims 1-16 are currently amended.  Claims 1-20 are pending and have been fully considered.  All claims are directed to a method.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 03/08/2021) 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections. 
Response to Amendment
In their reply dated July 19, 2021, Applicant made certain claim amendments to address one or more rejections and claim interpretations of the prior Office action, to clarify the claim language, and/or to advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new grounds of rejections in this OA including a combination of prior art of record and/or one or more new references or rationales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US20060213821) in view of Kirschmann (US4218317) (of record).
Regarding claims 1, 3-7, 9, 12-18 and 20, Choi et al. (Choi) discloses a water filtration system (Abstract, Figs. 3, 11, 17) having 
a first valve, a second valve and a filter unit having a housing 57 and a body 55 ([0015], [0016], [0050]-[0052], Fig. 3, where check valves 54 and 51 and passage switching guide 63 are disclosed), 
the housing including a first end and a second end (Fig. 3), 
the body separately connectable to the first end including an inlet 50, a first outlet 52 and a second outlet 53 ([0002], [0011], [0015], Fig. 3, where first end is the top of the unit), 

a first fluid path positioned to direct pressurized water from the inlet through a membrane ([0002], [0011], [0012], Fig. 3, where the membrane is a reverse osmosis membrane) from an outer membrane surface to an inner membrane surface (Fig. 3) to the first outlet when the first valve is in an open position (Fig. 3), 
the housing defining 
a second fluid path positioned to direct pressurized water from the inlet along the outer surface of the membrane to the second outlet when the second valve is in an open position ([0050]-[0052], where concentrated water passes over the membrane surface but not necessarily through the membrane).  
Therefore, Choi discloses or suggests the claimed invention, except for a filter element as part of the fluid path, wherein the inner membrane surface is formed onto and faces an outer filter surface of the filter element.
However, Choi does mention the potential for alternate or additional filters such as a a postcarbon filter, sediment filter ([0005], [0016], [0074]) and also discusses embodiments with filters in series ([0081]-[0083], Figs. 13, 18).
Kirschmann discloses a reverse osmosis water purifying device designed for attachment to any source of pressurized water and including a flush water restrictor to provide a suitable back pressure on the reverse osmosis membrane to affect the purification process (Abstract).  The device filled with activated charcoal 82 which acts as a further filtering agent and which removes the final traces of chlorine, organics, chloroform and the like (col. 4, lines 4-10 and 56-60). 

	Additional Disclosures Included: Claim 16: Claim 16 is an independent method claim that includes many of the same or similar major elements as those recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies portions of the claim 1 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
	Therefore, regarding claim 16, Choi and Kirschmann combined discloses or suggests a method of operating a filtration system having a filter element and a membrane contained within a housing connected with a body, the housing including a first end and a second end, the body separately connectable to the first end and including an inlet, the method comprising, 
operating in a filtering mode by
directing water from the  inlet along a first fluid path from an outer membrane surface through the membrane to an inner membrane surface, the filter element and the first outlet when a first valve is in an open position, and 
operating in a flushing mode by 
directing water along a second fluid path that includes the outer membrane surface and the second outlet, wherein the second fluid path excludes the filter element when a second valve is in an open position (claim 1 analysis where the flow path is suggested by the structure and Claim 3: The filter element includes a chemical adsorption layer positioned to adsorb chemicals from the unfiltered water (Kirschmann, col. 4, lines 58-60, where carbon can adsorb chemicals); Claim 4: The filter unit further comprises a tube 50 positioned within the housing, the tube including an outer tube surface and an inner tube surface, the tube positioned to direct water from the inlet along the housing and the outer tube surface, through a circuitous path and along the inner tube surface and the outer surface of the membrane (Kirschmann, col. 2, lines 43-46; col. 3, lines 41-51); Claim 5: The filter unit is configured to be installed remote from a faucet fluidly coupled with the filter unit (Kirschmann, Fig. 1, col. 2, lines 43-51); Claim 6: The filter unit is installed directly to a faucet fluidly coupled with the filter unit (Kirschmann, Fig. 1, col. 2, lines 43-51); Claim 7: The membrane forms an exclusion layer (Kirschmann, col. 3, lines 8-11, col. 5, lines 25-32, where spirally wound membrane laminate 32 prevent salts etc. from entering the purified water); Claim 9: The outer surface of the membrane faces the housing (Choi, Fig. 3; Kirschmann, Fig. 2); Claim 12: The filter element is formed of a chemical adsorption layer positioned to adsorb chemicals from the unfiltered water (claim 3 analysis); Claim 13: The filter element includes loose granulated activated carbon (Kirschmann, col. 3, lines 8-11, and col. 4, lines 7-10); Claim 14: The filter element is replaceable by separating portions of a housing and replacing the filter element with a new filter element (Kirschmann, col. 4, lines 4-17); Claim 15: The second fluid path excludes the filter (Kirschmann, col. 2, lines 46-48; col. 3, lines 64-68); Claim 17: The membrane is formed onto an outer surface of the filter element (Kirschmann, col. 3, lines 8-11, col. 4, lines 7-10; Fig. 2); Claim 18: The method further comprises directing water through a circuitous path within the housing (Kirschmann, col. 2, lines 43-46, col. 3, lines 41-51; Figs 2 and 8); and Claim 20: The 

Regarding claim 19, Choi and Kirschmann discloses or suggests the method of claim 16, except further comprising directing water from the first outlet to a first faucet associated with a sink and  directing water from the second outlet to a second faucet associated with the sink.  
In Kirschmann, it appears the outlets are directed to a storage container and to a conventional sink drain (col. 2, lines 51-53; Fig. 1).
However, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to direct the filtered and unfiltered water to separate suitable faucet dispensers associated with a sink, to use either for drinking or as a water source for other routine activities.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US20060213821) in view of Kirschmann (US4218317), as applied to claim 1 above, further in view of Bassett et al. (US7081201) (of record).
Regarding claims 2 and 11, Choi and Kirschmann discloses or suggests the water filtration system of claim 1, except wherein the filter element is a carbon block.  
Bassett discloses an encapsulated filter cartridge, which includes a filter assembly including a carbon block filter element and a microporous filter element.  The filter cartridge has a permanently sealed sump defining an interior chamber configured to accommodate the filter assembly, the sump having an inlet for permitting unfiltered fluid to enter the interior chamber for communicating with the radially outer surface of the filter assembly and an outlet for 
Therefore, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to use alternate forms of filter elements such as a carbon block, particularly since this particular filter can help avoid contamination of the apparatus and the hands of the person manipulating the filter cartridge, by stray carbon and other particles from the filter, and also promotes fluid-tight operation of the filter cartridge (col. 6, lines 13-18).
Additional Disclosure Included: Claim 11: The filter element is a solid porous carbon block (claim 2 analysis).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US20060213821) in view of Kirschmann (US4218317), as applied to claim 1 above, further in view of Greene (US20060175270) (of record).
Regarding claims 8 and 10, Choi and Kirschmann discloses or suggests the water filtration system of claim 1, except wherein the membrane is formed of a polymeric material.  
Kirschmann does state that one can make membrane assemblies using acetate or other materials (col. 3, lines 11-13).
Greene discloses a water filter system (10) for home use, includes a valve (34) that passes pressured water from a municipal water supply (30) though the inlet (20) of a passage (14) containing bidirectional filter elements (16) so the water has to pass though the filter elements to reach an outlet (22) that leads to a faucet (24) (Abstract).  In Green, the membrane can be hollow fiber filter elements, spirally wound membranes, and honeycomb arrangements ([0028]).  The 
As such, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to use any suitable material fitted to the desired task and since Greene demonstrates that some polymeric materials are effective, it would have been obvious to form the membrane using a polymeric material.
Additional Disclosure Included: Claim 10:  The membrane may be formed of hollow fibers (Greene, [0028]).  
Response to Arguments
	Applicant’s arguments filed 07-21-2021 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections.  As noted or implied in the prior Interview Summary, it was likely that the claim amendment would overcome use of Kirschmann as a primary reference.  However, as Examiner has added a new reference to address the claim amendment but believes use of Kirschmann as a secondary reference is appropriate.
	With respect to the amended/modified claims, Examiner has added one or more new references and rationales with respect to any new, added or amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
	For the stated reasons, it does not appear that the claims are presently in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/HAYDEN BREWSTER/
'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.